DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 9/2/2021 has been entered.  Claims 1 and 20-32 remain pending in the present application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 1, the limitation “the two panel-clamping jaws are identical and each having a rotational symmetry about an axis of the joint” renders the claim indefinite in the Examiner’s position.  As can be seen in Fig. 6, the clamping jaws (106a) and (106b) secure together to clamp a panel there between.  As shown in Fig. 6, the inner surface of the jaw (106b) have mating connection elements (108) where two of the connection elements are male members (upper left and lower right 108s) and two are female members (see upper right and lower left 108s).  The corresponding jaw (106a) must then have an opposite configuration so that the connecting portions (108s) are able to 

    PNG
    media_image1.png
    520
    816
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 20-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 5419065 (hereinafter Lin) in view of Halip US 2920768 (hereinafter Halip) in view of Rabin US 2014/0152454 (hereinafter Rabin).

    PNG
    media_image2.png
    827
    632
    media_image2.png
    Greyscale

Re. Cl. 1, Lin discloses: A panel stand assembly (Fig. 1) for supporting a panel having a peripheral boundary (2, Fig. 2), the panel stand assembly comprising: a clamp (1 and 3, Fig. 2) for clamping a portion of the panel (see Fig. 1-2), the clamp including(1 and 3, Fig. 2) to clamp the panel portion therebetween (see Fig. 1-2), each clamping jaw including at least one connection element (see Fig. 1-2, where 1 and 2 interact to secure 2 therewith), thereby (see Fig. 1); and a base (4, Fig. 2), including a foot (see Fig. 2, bottom surface) for engaging with a surface upon which the panel stand assembly rests (see Fig. 1-2), operatively connected to the clamp portion by a joint (14, 33 and 41, Fig. 2), wherein the two panel-clamping jaws each having a rotational symmetry about an axis of the joint whereby the two clamping jaws can be connected together and operably connected to the base (see annotated figure 2, each clamping jaw 1 and 3 have rotational symmetry about an axis passing through 14 and 33 respectively which form the joint).
Re. Cl. 22, Lin discloses: at least one panel clamping jaw includes a supporting flange (see annotated figure 2) to support the panel clamping jaw on the base (see Fig. 1-3, via 33). 
Re. Cl. 23, Lin discloses: one supporting flange on a first panel clamping jaw is disposed adjacent the supporting flange of a second panel clamping jaw (see Fig. 2, a corresponding flange on 1 is disposed adjacent to the annotated supporting flange on 3).
Re. Cl. 24, Lin discloses: each supporting flange is configured to cooperate with an upper surface of the base portion to abut therewith, and slide or rotate thereon (see Fig. 1-2, the supporting flanges cooperate with the base 4 to rotate thereon).
Re. Cl. 26, Lin discloses: the joint includes an arm (see 14 and 33, Fig. 2) for engaging with one or other of the clamp or base (see Fig. 1-2).
Re. Cl. 27, Lin discloses: the base portion includes an aperture for receiving the arm (see 41, Fig. 2).
(Fig. 1 and 3) which includes a clamp (see Fig. 3) for clamping a portion of a panel (12, Fig. 1 and 3) including two panel clamping jaws (26, 28 Fig. 3) to clamp the panel portion therebetween (see Fig. 3).  Re. Cl. 1, Halip discloses each clamping jaw including at least one connection element (42 and 43, Fig. 3) configured to pass through an aperture in the panel (see 54, Fig. 3) and having a snap fit connector to connect the two clamping jaws together (see Fig. 3).  Re. Cl. 20, Halip discloses at least one of the connection elements is disposed on or connected to the first panel clamping jaw to engage at Amendment - PAGE 2 of 5Customer No. 000040672 Attorney Docket No. 1720.03.01.US1 least one connection element which is itself disposed on or associated with a second panel clamping jaw (see Fig. 3).  Re. Cl. 21, Halip discloses the at least one connection element includes a tapered protrusion or a ribbed protrusion (see 51 Fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lin device to include the connection elements of Halip since Halip states that such a modification holds opposite parts of the clamp together in an assembled relation to the board (Col. 5, Lines 18-21) and prevents displacement of the clamp elements after assembly and in use (Col. 5, Lines 62-65).  The modification would provide a more secure assembly that would be resistant to shifting or moving out of place during use.
Re. Cl. 1, Lin in view of Halip does not disclose wherein the two-panel clamping jaws are identical since Lin discloses that only the front panel member (1) has a viewing window (13).  Rabin discloses a panel display member (Fig. 1) which includes a clamp (20, Fig. 1) for clamping a portion of a panel (50, Fig. 1) which includes two identical clamp halves (21 and 22, Fig. 1).  Re. Cl. 1, Rabin discloses that both the front and back members (21 and 22, Fig. 1) have widows or display portions (24 and 25, Fig. 1-4) which enable the panel to be visible from the front and back of the display member (Paragraph 0031, Lines 4-7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lin device to have the windows on both the front and back of the clamp and therefore be identical as disclosed by Rabin since Rabin states that such a modification enables the display to be visible from the front and the back of the device (Paragraph 0031, Lines 4-7).  Such a modification would enable the user to display warning signals to people from opposing directions, thereby alerting more people than just using a one-sided display.  
Claims 25 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Halip in view of Rabin as applied to claims 1, 20-24, and 26-27 above, and further in view of Helot US 7328880 (hereinafter Helot).
Re. Cls. 25 and 29-31, the combination of Lin in view of Halip in view of Rabin does not disclose the base is configured to move relative to the clamp in a linear direction (Cl. 25), the joint includes a cam surface for guiding a cooperating follower on (Fig. 10-11) which includes an arm (17, Fig. 10) that inserted into an opening (55, Fig. 11) to enable for rotational movement between the arm and opening (see Fig. 2 and 3).  Re. Cl. 25, Helot discloses the base  (16, Fig. 11) is configured to move relative to the clamp (10, Fig. 10) in a linear direction (see Fig. 10-11, by having surfaces 114 and 115 interact, linear movement is created).  Re. Cl. 29, Helot discloses the joint includes a cam surface (115, Fig. 11) for guiding a cooperating follower (114, Fig. 10) on the clamp therealong (see Fig. 11).  Re. Cl. 30, Helot discloses the cooperating follower is disposed on the arm extending from the clamp (see Fig. 10).  Re. Cl. 31, Helot discloses the cam provides a helical ramp (see 115, Fig. 11) configured to guide the cooperating follower during relative rotation to linearly separate the base from the clamp (see Fig. 2-3 and 10-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm and opening of Lin to include the cam/follower arrangement of Helot since Helot states that such a configuration can be held in an extended configuration and support a full weight of the device (Paragraph 0092, Lines 8-16).  . 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Halip in view of Rabin as applied to claims 1, 20-24, and 26-27 above, and further in view of Chase US 5683068 (hereinafter Chase).
Re. Cl. 28, the combination of Line in view of Halip in view of Rabin does not disclose the arm includes a flanged end for keeping the arm within the aperture.  Chase discloses a join (see Fig. 5) which includes an arm (44, Fig. 5 and 6) that enters into a hole (59 Fig. 5-6) to enable for rotation (see SM Fig. 5).  Re. Cl. 28, Chase discloses that the arm includes a flanged end (see 46-47, Fig. 5-6) for keeping the arm within the aperture (see Fig. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify arm of Lin to include the flanged end of Chase since Chase states that such a modification provides resilient snap fingers which are deflected inwardly toward one another as they pass through the center tube and the snap fingers rebound outwardly so that the locking heads overlie an upper edge of the tube (Col. 4 Lines 38-44).  Such a modification would enable the user to easily and quickly assembly the joint during assembly without any need for tools or a complicated process.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Halip as applied to claims 1, 20-24, and 26-27 above, and further in view of Cherukuri US 5683068 (hereinafter Cherukuri).
Re. Cl. 32, the combination of Line in view of Halip in view of Rabin does not disclose the base portion further comprises a wheel, movable between a retracted and a deployed position; wherein the wheel, when in the deployed position enables rolling (56, Fig. 6) which further comprises a wheel (32, Fig. 6),  movable between a retracted (Fig. 7) and a deployed position (Fig. 6); wherein the wheel, when in the deployed position enables rolling movement of the panel stand assembly across the surface (see Fig. 6); and when in the retracted position, the wheel is stowed within the base and does not engage with the surface (see Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Lin to include the wheel of Cherukuri since Cherukuri states that such a modification enables the user to statically support an item upon a support surface in an inoperative state and supporting an item to roll along the support surface in an operative state (Abstract, Lines 1-4).  Such a modification would enable the Line device to be more easily transported or moved to its desired position.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dinstbir US 3237330, DeWitt US 5388359, Delorenzo US 2013/0298433, Ernest US 47900093, Field US 4594802, Schneider US 5537767, Shuman US 4786025, Shuman US 4776116 and Wichmann US 2005/0050783 disclose known panel stand assemblies which are relevant to Applicant’s claimed invention and are presented to the Applicant for their consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632